   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 1 of 21 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                            )
UNITED STATES OF AMERICA,                   )
                                            )
               Plaintiff,                   )
                                            )
                                            )
       v.                                   ) Civil Action No. __________________
                                            )
CONNECTIONS COMMUNITY                       )
SUPPORT PROGRAMS, INC.,;                    ) JURY TRIAL DEMANDED
CATHERINE DEVANEY MCKAY;                    )
WILLIAM NORTHEY; and STEVEN                 )
                                            )
DAVIS,
                                            )
                                            )
               Defendant(s).                )
                                            )

                                         COMPLAINT

       The United States of America (“United States”), for its complaint, alleges as follows:

                                      INTRODUCTION

       1.      On or about March 4, 2019, the Drug Enforcement Administration (“DEA”)

conducted an inspection and audit at the Millsboro location of Connections Community Support

Programs, Inc. (“Connections”).

       2.      During the inspection, DEA investigators examined the records of Connections’

inventory of controlled substances for the period March 1, 2018 to March 4, 2019, records that

Connections was required by law to maintain accurately for all controlled substances it received,

delivered, or dispensed.

       3.      The records at the Millsboro location were woefully incomplete. Indeed, based

on DEA’s review of Connections’ records, more than 2.4 million milligrams of methadone – a

schedule II controlled substance, in the same category as oxycodone or morphine – could not be
   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 2 of 21 PageID #: 2




accounted for. These were substances that Connections acknowledged it had received in

Millsboro but could not determine whether they had been dispensed, delivered to another

location, or were lost or stolen.

       4.      The March 4, 2019 audit was hardly the first time that Connections had failed to

maintain proper records of its controlled substances. Indeed, in March 2017, after an

administrative hearing at DEA’s Philadelphia Field Division, Connections had entered into a

Memorandum of Agreement with DEA, acknowledging its repeated past compliance failures and

agreeing to implement measures designed to ensure its ongoing compliance with DEA

regulations.

       5.      As a result of the March 4, 2019 audit, DEA and the United States Attorney’s

Office undertook a comprehensive review of controlled substance compliance at all of

Connections’ locations throughout Delaware. That investigation identified a host of violations:

hundreds of bottles of controlled substances that had been transferred between sites without

proper documentation, dozens of forms that were incomplete or improperly filled out, and

numerous audits that had failed to properly account for all controlled substances.

       6.      Connections’ internal communications showed a CSA compliance program that

was haphazard and reactive at best, addressing issues only when it could no longer ignore them.

Senior management delegated compliance responsibilities to unqualified individuals. Staff were

inadequately trained and were frequently unclear on their compliance obligations. Required

documents were created after the fact and backdated.

       7.      The strict regulations governing the handling of controlled substances are the

primary tool that DEA has to prevent these potentially dangerous drugs from being diverted for

abuse or sale on the street.



                                                2
   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 3 of 21 PageID #: 3




        8.      By failing to accurately account for the large volumes of controlled substances it

received and dispensed, Connections and the corporate officers responsible for its compliance

placed patients, staff, and the general public at increased risk and undermined DEA’s efforts to

halt the diversion of dangerous prescription drugs.

        9.      By negligently failing to comply with statutory and regulatory requirements, as

discussed below, each of the Defendants violated the Controlled Substances Act and each of

them is subject to civil penalties.

                                  JURISDICTION AND VENUE

        10.     This is an action by the United States for civil penalties for violations of the

Comprehensive Drug Abuse Prevention Control Act of 1970 (“Controlled Substances Act” or

“CSA”), 21 U.S.C. §§ 801, et seq.

        11.     This Court has jurisdiction over the claims in this action pursuant to 21 U.S.C.

§ 842(c)(1)(A) and 28 U.S.C. §§ 1331, 1345, and 1355(a).

        12.     Venue in this District is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and 1395

because a substantial part of the events and omissions giving rise to the claim occurred within

this District and because one or more defendants can be found in this District.

                                             PARTIES

        13.     Plaintiff is the United States of America, on behalf of the United States Drug

Enforcement Administration. The DEA is an agency within the United States Department of

Justice and is responsible for enforcing the provisions of the CSA.

        14.     Connections is a Delaware non-profit corporation with a primary place of

business at 3821 Lancaster Pike, Wilmington, DE, 19805.




                                                  3
   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 4 of 21 PageID #: 4




       15.     Connections is, inter alia, one of the largest providers of substance abuse

treatment services in Delaware.

       16.     Among the substance abuse treatment services that Connections provides is

medication assisted treatment (“MAT”), in which medications are used in combination with

counseling and behavioral therapies to treat substance use disorders.

       17.     As part of its MAT program, Connections distributes medications, including the

controlled substances buprenorphine (sold under the brand names Subutex and Suboxone) and

methadone, to patients suffering from opioid use disorder.

       18.     Catherine Devaney McKay (“McKay”) served as Chief Executive Officer

(“CEO”) of Connections from its founding in 1985 until September 30, 2019.

       19.     William Northey (“Northey”) has served as CEO of Connections from October 1,

2019 through the present. Prior to becoming CEO, Northey served as Chief Operating Officer

(“COO”).

       20.     Steven Davis (“Davis”) has served as Chief Compliance Officer (“CCO”) and

General Counsel of Connections since 2009.

       21.     McKay, Northey, and Davis are referred to herein as the “Officer Defendants.”

                          THE CONTROLLED SUBSTANCES ACT

       22.     The CSA regulates all handling of controlled substances and makes it unlawful

for any person to knowingly or intentionally manufacture, distribute, or dispense any controlled

substance except as authorized by provisions of the Act itself. 21 U.S.C. § 841(a)(1).

       23.     The Attorney General is authorized “to promulgate rules and regulations and to

charge reasonable fees relating to the registration and control of the manufacture, distribution,

and dispensing of controlled substances.” 21 U.S.C. § 821.



                                                 4
   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 5 of 21 PageID #: 5




       24.     Pursuant to the CSA, “[e]very person who manufactures or distributes any

controlled substance” and “[e]very person who dispenses, or who proposes to dispense, any

controlled substance” is required to obtain a registration from the Attorney General. 21 U.S.C.

§ 822(a)(1)–(2).

       25.     The Attorney General has delegated responsibility for registrations under the

CSA, as well as certain activities related to CSA enforcement, to the Drug Enforcement

Administration (“DEA”).

       26.     The CSA sets forth both criminal and civil penalties for those who violate its

provisions. 21 U.S.C. §§ 841–865.

       27.     Among other prohibitions, the CSA makes it unlawful for any person – either a

corporation or an individual – “to refuse or negligently fail to make, keep, or furnish any record,

report, notification, declaration, order or order form, statement, invoice, or information required”

under the CSA. 21 U.S.C. § 842(a)(5).

       28.     The CSA likewise makes it unlawful for any person to “negligently to fail to keep

a record or make a report under [21 U.S.C. § 830],” 21 U.S.C. § 842(a)(10), which requires

reporting of various activities including theft or loss of a controlled substance. See also 21

C.F.R. § 1301.76(b).

       29.     Thus, any person who negligently acts or fails to act with respect to recordkeeping

requirements under the CSA is potentially liable for any recordkeeping violations resulting from

that negligence.

       30.     The CSA also prohibits any distribution of a controlled substance in schedule I or

II “except in pursuance of a written order of the person to whom such substance is distributed,

made on a form to be issued by the Attorney General” and authorizes the Attorney General to



                                                 5
   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 6 of 21 PageID #: 6




promulgate regulations regarding the transfer of schedule I and II controlled substances. 21

U.S.C. § 828(a).

                     CONNECTIONS’ ACTIVITIES UNDER THE CSA

       31.      Connections provides MAT services at multiple locations throughout the state of

Delaware.

       32.      Because Connections distributes and/or dispenses controlled substances as part of

its MAT activities, each of Connections’ MAT locations is required to maintain a registration

from the DEA.

       33.      All of Connections’ distribution or dispensing of controlled substances as part of

its MAT program is required to comply with the CSA and the regulations promulgated

thereunder.

       34.      Because methadone, one of the drugs Connections uses in its MAT program, is a

schedule II controlled substance, Connections’ distribution and dispensing of methadone is also

required to comply with the specific requirements applicable to schedule I and II controlled

substances under 21 U.S.C. § 828(a).

                            RECORDKEEPING REQUIREMENTS

       35.      The regulations promulgated by DEA pursuant to the CSA impose numerous

recordkeeping requirements on CSA registrants.

       36.      Every registrant must maintain “a complete and accurate record of each substance

manufactured, imported, received, sold, delivered, exported, or otherwise disposed of by

him/her.” 21 C.F.R. § 1304.21(a).

       37.      In addition, a registrant must make a complete and accurate inventory of

controlled substances before engaging in the manufacture, distribution, or dispensing of



                                                 6
   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 7 of 21 PageID #: 7




controlled substances and must take an inventory every two years thereafter. 21 U.S.C. § 827(a).

Such inventories must be kept available for at least two years for inspection and copying by

DEA. Id. § 827(b).

       38.     There are additional requirements that attach to schedule II controlled substances.

       39.     With limited exceptions not applicable here, any transfer of a schedule II

controlled substance must be accompanied by a properly executed DEA Form 222 or its

electronic equivalent. 21 C.F.R. § 1305.03.

       40.     The regulations provide detailed instructions for obtaining, executing, and

preserving Forms 222 as well as proper handling for lost and defective forms. 21 C.F.R.

§§ 1305.11–1305.20.

       41.     All Forms 222 – including any unaccepted or defective forms – must be

maintained by the registrant and kept available for inspection by DEA for at least two years. 21

C.F.R. § 1305.17(c).

       42.     Registrants are instructed that Forms 222, which are issued by DEA to a specific

registrant and are individually numbered, should be treated with the same level of security as the

prescription pads used by physicians.

       43.     Because accurate recordkeeping is necessary to permit DEA to track the

distribution of controlled substances and prevent their illegal spread, each violation of these

recordkeeping requirements is subject to a civil penalty of up to $15,040. 21 U.S.C.

§ 842(c)(1)(B)(i); 28 C.F.R. § 85.5.

                                 INSPECTIONS AND AUDITS

       44.     As part of its registration and enforcement responsibilities with respect to the

CSA, DEA periodically conducts inspections of registrants, including each of Connections’



                                                 7
   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 8 of 21 PageID #: 8




MAT locations, to ensure that regulations are being followed and that required documentation is

maintained.

       45.     As part of that inspection process, DEA may conduct an audit to ensure that the

registrant can account for all of the controlled substances it has received. Such an audit

compares the amounts of controlled substances received to the amounts dispensed or transferred

and the inventory on hand to verify that no controlled substances have been lost, stolen, or

diverted.

       46.     During the inspection and audit process, DEA diversion investigators ensure that

the registrant is creating and maintaining proper documentation to track its controlled substance

inventory. When a discrepancy or violation is identified, DEA may issue a letter of admonition

(“LOA”), informing the registrant of the violation and requesting documentation that it has been

resolved, or may take a wide variety of other enforcement actions, up to and including

suspending or revoking the registrant’s license.

              SPECIFIC VIOLATIONS FOUND DURING DEA INSPECTIONS

       47.     During the relevant time period, DEA diversion investigators at Connections

locations have identified and reported numerous violations of the applicable recordkeeping and

reporting requirements.

       48.     On or about February 24, 2015, DEA issued an LOA to Connections with respect

to an inspection at the Dover location. In that LOA, DEA identified a Form 222 that did not

contain required information. The LOA also identified occasions on which Connections had

transferred methadone from one location to another using an incorrect Form 222 and had used a

Form 222 for one location to order controlled substances for another location. All of these were

violations of the regulations pertaining to the handling of controlled substances.



                                                   8
   Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 9 of 21 PageID #: 9




       49.     In a March 23, 2015 response to the LOA, Connections acknowledged the

violations and explained the steps that it had taken to correct them.

       50.     On or about June 22, 2016, DEA conducted an inspection at Connections’

Millsboro location. During the inspection, DEA identified 14 recordkeeping violations including

3 DEA Forms 222 that were missing the date received and 3 DEA Forms 222 that were missing

the number of containers shipped and the date shipped.

       51.     As a result of the 2016 violations and prior violations at the Millsboro location

that were the subjects of LOAs sent in 2013 and 2015, DEA issued a Notice of Hearing to

Connections. Connections’ Director of Nursing, Deborah Pringle (“Pringle”), appeared for an

informal hearing at DEA’s offices on March 29, 2017.

       52.     During her time as Director of Nursing, Pringle was the primary point of contact

for DEA at Connections and handled most communications and interactions between DEA and

Connections.

       53.     After the hearing, Connections entered into a Memorandum of Agreement (the

“MOA”) with DEA. Pringle sign the MOA on Connections’ behalf.

       54.     Under the MOA, Connections agreed to numerous specific compliance protocols

at the Millsboro location for a three-year period from July 26, 2017 through July 25, 2020.

Connections also represented that those same compliance practices would be implemented at

other Connections locations.

       55.     Notwithstanding its history of violations and its representations in the MOA,

however, DEA diversion investigators continued to regularly identify violations at Connections

locations.




                                                 9
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 10 of 21 PageID #: 10




       56.     On or about August 11, 2017 – less than month after the MOA was signed – DEA

issued an LOA to Connections at its Smyrna location, identifying seven specific Forms 222 that

were missing required information. On or about August 28, 2017, Connections responded,

acknowledging the violations and identifying protocols and additional training that had been put

in place to ensure that Forms 222 were properly completed.

       57.     On or about September 27, 2018, DEA issued an LOA to Connections at its

Dover location, noting that an audit of that location had identified significant overages of

Subutex tablets, which were attributed to inaccurate recordkeeping by staff. Specifically, the

audit found a discrepancy of 85 Subutex 2mg tablets and 93 Subutex 8mg tablets.

       58.     On November 30, 2018, DEA conducted an inspection at Connections’ Newark

location. During the inspection, DEA identified eleven Forms 222 that were missing required

information. A few days later, DEA conducted a test of the alarm system at the Newark location,

which was determined not be working properly, in violation of 21 C.F.R. § 1301.72(a)(1)(iii).

       59.     After the Newark audit, the nurse manager for that location wrote in an email to

Pringle that she felt “humiliated” during the audit because she was not aware that the procedures

that she and her nurses were following were not compliant. The nurse manager stated that she

had never been trained on proper Form 222 documentation and did not understand why, if other

Connections locations had already been cited for the same issues, she had not been made aware

of the requirements.

       60.     On January 10, 2019, DEA visited Connections’ administrative offices to express

concern about the discrepancies found in the September 2018 Dover audit and subsequent

interactions with Pringle.




                                                 10
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 11 of 21 PageID #: 11




       61.     On February 8, 2019, Connections sent a letter to DEA, stating that Pringle had

been terminated and identifying new procedures that had been put in place to ensure accurate

inventory and recordkeeping going forward.

       62.     Among the actions that was promised was that if, at any step of the process of

reviewing and reconciling its controlled substance inventory, the responsible Connections staff

“was unable to discover the cause of the discrepancy and resolve it, an investigation will be

initiated with applicable reporting as required to DEA.”

                               THE 2019 MILLSBORO AUDIT

       63.     Against this backdrop of prior violations, and while Connections remained subject

to the terms of the MOA, DEA diversion investigators conducted an inspection and audit at the

Millsboro location beginning on March 4, 2019, less than a month after Connections’ letter

setting forth the new compliance procedures it had supposedly put in place.

       64.     During the March 2019 inspection at Millsboro, as in numerous prior inspections,

DEA identified Forms 222 that were incomplete or improperly completed, improper records of

internal transfers of controlled substances, and incorrect receiving invoices.

       65.     Of most concern, however, the diversion investigators found large quantities of

controlled substances that could not be accounted for. Based on their review of the documents

maintained and provided by Connections, the methadone inventory at the Millsboro location was

short by more than 2.4 million milligrams of methadone, which represented more than 244

missing bottles of methadone liquid.

       66.     The missing methadone accounted for more than 14% of the total amount

received by the Millsboro location in the prior 12 months.




                                                 11
 Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 12 of 21 PageID #: 12




       67.     The audit also found significant numbers of buprenorphine tablets that were

similarly unaccounted for: 1,139 missing tablets of the 2mg dosage and 51 missing tablets of the

8mg dosage.

       68.     Over the next 10 days, DEA diversion investigators continued to communicate

with staff at the Connections Millsboro location to see if they could explain the missing

controlled substances. The staff were unable to determine where the missing substances were

located or to explain the discrepancies identified by the DEA diversion investigators.

       69.     On March 14, 2019, a Connections employee responsible for the Millsboro

location reported to her management that the DEA audit had found large quantities of missing

methadone.

       70.     Notwithstanding Connections’ promise, made only a month earlier, to investigate

and report to DEA regarding any unexplained discrepancy, Connections conducted no detailed

investigation of this unexplained discrepancy and made no further report to DEA.

       71.     On October 18, 2019, the United States Attorney’s Office contacted Connections

management to inform them that the government had opened an investigation into the

unexplained discrepancies from the Millsboro audit.

       72.     Still, Connections completed no investigation regarding the fact that more than

244 bottles of methadone and more than 1,100 tablets of buprenorphine could not be located.

       73.     Indeed, for more than a year after the missing controlled substances were first

identified, Connections was unable to offer any explanation to DEA or to the United States

regarding its understanding of the cause of the discrepancy.

       74.     The recordkeeping requirements for controlled substances are designed to ensure

that, at any given moment, a registrant can account for and locate all of the controlled substances



                                                12
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 13 of 21 PageID #: 13




it has on hand. Such records, if properly kept, allow a registrant to rapidly determine if

controlled substances are being stolen or diverted and to take steps to stop any such theft or

diversion.

       75.     Notwithstanding these recordkeeping requirements, Connections was, for more

than a year, unable to determine with certainty what had become of more than 244 bottles of

methadone and more than 1,100 buprenorphine tablets.

                                     OTHER VIOLATIONS

       76.     In addition to the violations specifically identified during inspections and audits,

Connections failed in numerous other respects to maintain the required records and inventories

for their controlled substances.

       77.     In addition to the improperly completed Forms 222 identified in the audits

discussed above, Connections engaged in other recordkeeping violations of similar description

that were not identified in DEA audits.

       78.     By way of example, on December 4, 2018, a Connections nurse manager noted

that there were discrepancies with how nurses were recording the controlled substances received

from suppliers on the Forms 222 and the picking tickets.

       79.     Connections also failed to properly maintain all defective Forms 222 and Forms

222 that were rejected by its suppliers, as required by applicable regulations.

       80.     Because each of Connections’ MAT locations is separately registered, the Forms

222 that Connections obtains from DEA are not interchangeable. Connections was aware that it

needed to use a Form 222 from the proper location for each order of schedule II controlled

substances.




                                                 13
 Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 14 of 21 PageID #: 14




       81.     Notwithstanding this requirement, Connections, on numerous occasions, used a

Form 222 from one location to order controlled substances for another location.

       82.     In addition, Connections would regularly transfer controlled substances between

locations without proper documentation, including Forms 222 where required. This resulted in

an inability for DEA or Connections to properly account for all controlled substances at any

given time and made it impossible for Connections to ensure that no diversion, loss, or theft of

controlled substances had occurred.

       83.     Despite numerous violations identified in DEA inspections with respect to these

inter-site transfers over a period of many years, Connections continued to make such transfers –

often without proper documentation – until at least February 28, 2019.

       84.     Even where Connections maintained a Form 222 for a transfer of controlled

substances from one site to another, personnel responsible for maintaining proper documentation

would sometimes fill out and sign the forms after the transfer was complete and backdate them to

the day on which the transfer occurred.

       85.     By way of example, on September 13, 2018 and September 18, 2018, methadone

was transferred from Connections’ Dover location to both the Seaford and Millsboro locations.

On October 4, 2018, staff requested that Pringle create Forms 222 to document the transfers.

       86.     On other occasions, Connections would determine, prior to a DEA audit, that it

had failed to create a required initial or biennial inventory and would create that documentation

after the fact and backdate it to the day on which the inventory should have been completed.

       87.     By way of example, on or about June 27, 2017, Connections created an initial

inventory document for the Smyrna location that was dated April 12, 2016. Pringle requested

that another employee sign the backdated inventory as a “witness.”



                                                14
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 15 of 21 PageID #: 15




       88.     Connections maintains two facilities in Harrington, Delaware, a clinic facility and

a withdrawal management facility. Those facilities are separately registered with and licensed by

DEA.

       89.     In May 2017, Connections discovered that its withdrawal management facility

had been ordering methadone and buprenorphine using the license and registration of the clinic

facility. This error resulted in regular, undocumented transfers of controlled substances between

the two Harrington facilities in violation of the recordkeeping requirements of the CSA.

       90.     On or about May 15, 2017, Connections discovered that one of its employees had

been stealing methadone. Although DEA regulations require any significant loss or theft to be

reported within one business day, 21 C.F.R. § 130.76(b), Connections did not report the theft

until June 2, 2017, on a form electronically signed by McKay.

       91.     In McKay’s submission to DEA regarding the theft, Connections represented to

DEA that it was implementing increased security measures, including increased monitoring of

security camera footage and random and monthly inventory audits. Upon information and belief,

these enhanced security measures were never actually implemented.

       92.     Connections used a computer system called Methasoft to track its inventory of

controlled substances. During DEA audits, Connections would provide diversion investigators

with reports from the Methasoft system to show the quantities of controlled substances that it had

dispensed and the quantities that it had in inventory.

       93.     Even when Connections knew, however, that its Methasoft inventory was

inaccurate, it failed to promptly take steps to correct it. Indeed, during a discussion in March

2019 regarding how waste was accounted for when switching from an empty bottle to a full one,

McKay expressed her belief that “this has been a problem from the beginning.”



                                                 15
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 16 of 21 PageID #: 16




       94.     In June of 2018, Connections staff discussed a bottle of methadone that had been

present in the safe at Smyrna for nearly a year and was not included in the Methasoft inventory.

When concern was raised about the bottle needing to be used or destroyed before the next DEA

audit, staff were told to add it to the Methasoft inventory. No attempt was made to locate a Form

222 or any other documentation regarding this bottle.

       95.     On July 13, 2018, a bottle of methadone at the Harrington location became

contaminated and was removed from the Methasoft inventory. The bottle remained in the safe at

Harrington, unaccounted for in any inventory, for more than six months until it was ultimately

destroyed on January 28, 2019.

       96.     On or about December 6, 2018, Connections conducted an internal mock audit of

its Seaford location. During that audit, Connections staff were unable to account for 24 missing

bottles of Subutex. The internal audit also noted that reconciliation records in Methasoft and

medication error reports were not being properly completed.

       97.     On January 21, 2019, the nursing manager of the Seaford location, who had

participated in the mock audit, stated that she was still unaware of any resolution to the issue

with missing medication at the Seaford location.

                 RESPONSIBILITIES OF THE OFFICER DEFENDANTS

       98.     Each of the Officer Defendants was responsible for and had a duty to ensure that

the recordkeeping and reporting requirements of the CSA and its enabling regulations were

followed.

       99.     In her role as CEO, McKay was directly involved in assessing and responding to

violations identified by DEA during inspections and audits. Moreover, as CEO, McKay had

ultimate responsibility for ensuring that Connections complied with all applicable DEA rules and



                                                 16
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 17 of 21 PageID #: 17




regulations. She failed to do so. More specifically, McKay failed to ensure that there was

adequate supervision, training, or delegation of responsibility for complying with applicable

DEA rules and regulations. And she failed to do so despite having personal knowledge of

Connections’ failure to properly keep, document, and store controlled substances in accordance

with applicable DEA rules and regulations.

        100.   During the period when Pringle was Director of Nursing, Pringle reported directly

to McKay. Although Pringle handled most communication with DEA regarding compliance

issues, McKay participated directly in some discussions with DEA, including a discussion in

May 2017 about Connections’ handling of take-home doses of controlled substances for certain

patients.

        101.   As Pringle’s supervisor, McKay failed to monitor Pringle’s activities to ensure

that Pringle’s handling of compliance issues was adequate and competent. McKay likewise

knew that Pringle lacked the necessary training, knowledge, and ability to direct Connections’

compliance with DEA controlled substance regulations.

        102.   In his role as COO, Northey was charged with “ensur[ing] the maintenance of

clinical records and compliance with all applicable federal, state, and local laws, standards,

requirements and regulations, including those related to program licensure, certification, and/or

accreditation.” Northey failed to do so. More specifically, Northey failed to ensure that there

was adequate supervision, training, or delegation of responsibility for complying with applicable

DEA rules and regulations. And he failed to do so despite having personal knowledge of

Connections’ failure to properly keep, document, and store controlled substances in accordance

with applicable DEA rules and regulations.

        103.   Northey and McKay also both served as administrators of the Methasoft system.



                                                 17
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 18 of 21 PageID #: 18




       104.    As CCO, Davis was charged by the Board of Directors with the responsibility of

overseeing all aspects of Connections’ regulatory and legal compliance including, without

limitation, compliance with the CSA and regulations promulgated thereunder. Davis failed to do

so. More specifically, Davis failed to ensure that there was adequate supervision, training, or

delegation of responsibility for complying with applicable DEA rules and regulations. And he

failed to do so despite having personal knowledge of Connections’ failure to properly keep,

document, and store controlled substances in accordance with applicable DEA rules and

regulations.

       105.    As officers of Connections, each of the Officer Defendants owed a duty of care to

the corporation to make informed decisions and a duty of loyalty to act in the best interest of the

corporation.

       106.    Because Connections’ MAT program required it to maintain active DEA licenses

and registrations for each its locations, the Officer Defendants knew that strict compliance with

DEA regulations regarding controlled substances was imperative to the successful operation of

Connections.

       107.    Notwithstanding this knowledge of the importance of compliance, the Officer

Defendants negligently delegated responsibility for DEA compliance to employees that they

knew were unqualified and unable to handle such responsibilities effectively. Indeed, at one

point, McKay referred to one of those employees in an email as “completely chaotic,” an

assessment that made that employee uniquely unsuited to an important role in regulatory

compliance.

       108.    The Officer Defendants negligently failed to conduct the necessary investigation

to allow them to make informed decisions regarding Connections’ compliance with the CSA.



                                                18
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 19 of 21 PageID #: 19




       109.    The Officer Defendants negligently failed to adequately supervise the employees

who had responsibility for compliance with controlled substance regulations.

       110.    The Officer Defendants negligently failed to adequately train the employees who

had responsibility for compliance with controlled substance regulations.

       111.    After Connections entered into the MOA and made other post-inspection

commitments to modify its compliance practices, the Officer Defendants negligently failed to

monitor Connections’ compliance with those commitments, putting Connections’ controlled

substance license and registration – and, by extension, its entire MAT program – at risk.

       112.    As a result, each of the Officer Defendants negligently failed to make, keep, or

furnish records, reports, notifications, declarations, orders or order forms, statements, invoices,

and/or information required under the CSA in violation of 21 U.S.C. § 842(a)(5) and (a)(10).

                                            Count I
                    Violations of 21 U.S.C. §§ 842(a)(5) and 842(c)(1)(B)(i)

       113.    The United States repeats and re-alleges each of the foregoing paragraphs.

       114.    Pursuant to the provisions of the CSA and the regulations promulgated

thereunder, Connections was required to make, keep, and furnish records, reports, notifications,

declarations, orders or order forms, statements, invoices, and other information.

       115.    Each of the Officer Defendants was responsible for and had a duty to ensure that

these records, reports, notifications, declarations, orders or order forms, statements, invoices, and

other information were kept.

       116.    Defendants failed to make, keep, and furnish the required records, reports,

notifications, declarations, orders or order forms, statements, invoices, and other information.

       117.    Such failure was negligent as to each Defendant.




                                                 19
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 20 of 21 PageID #: 20




       118.    As a result, Defendants are each liable, jointly and severally, to the United States

for a civil penalty for each violation in an amount not to exceed $15,040.

                                            Count II
                    Violations of 21 U.S.C. §§ 842(a)(10) and 842(c)(1)(B)(i)

       119.    The United States repeats and re-alleges each of the foregoing paragraphs.

       120.    Pursuant to 21 U.S.C. § 830 and the regulations promulgated thereunder,

Connections was required to provide various reports to the Attorney General, including without

limitation reports of the theft of significant loss of any controlled substance.

       121.     Each of the Officer Defendants was responsible for and had a duty to ensure that

these reports, were provided as required.

       122.    Connections failed to make such reports in accordance with the applicable

statutory and regulatory requirements.

       123.    Such failure was negligent as to each Defendant.

       124.    As a result, Defendants are each liable, jointly and severally, to the United States

for a civil penalty for each violation in an amount not to exceed $15,040.




                                                  20
  Case 1:21-cv-00514-MN Document 1 Filed 04/09/21 Page 21 of 21 PageID #: 21




                                    PRAYER FOR RELIEF

       WHEREFORE, the United States respectfully requests judgment to be entered in its

favor and against all Defendants, jointly and severally, as follows:

       A. Civil penalties of $15,040 for each violation; and

       B. Such further relief as the Court may deem proper.



                                              Respectfully submitted,

                                              DAVID C. WEISS
                                              United States Attorney


                                         By: /s/ Dylan J. Steinberg
                                             Dylan J. Steinberg
                                             Laura D. Hatcher
                                             Assistant United States Attorneys
                                             1313 N. Market Street
                                             P.O. Box 2046
                                             Wilmington, DE 19899-2046
                                             (302) 573-6277
Dated: April 9, 2021                         Attorneys for the United States of America




                                                21
